 

Exhibit 10.4

 

PENHALL COMPANY

 

PENHALL INVESTMENTS, INC.

 

BOB MACK COMPANY

 

CAPITOL DRILLING SUPPLIES, INC.

 

PENHALL LEASING

 

(“GUARANTORS”)

 

AND

 

DEUTSCHE BANK TRUST COMPANY AMERICAS,
AS AGENT

 

--------------------------------------------------------------------------------

 

GUARANTY AGREEMENT

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

1.

DEFINITIONS

 

 

 

 

2.

THE GUARANTY

 

 

 

 

 

2.1

Guaranty of Guaranteed Obligations

 

 

 

 

 

 

2.2

Demand by Agent or Lenders

 

 

 

 

 

 

2.3

Enforcement of Guaranty

 

 

 

 

 

 

2.4

Waiver

 

 

 

 

 

 

2.5

Benefit of Guaranty

 

 

 

 

 

 

2.6

Modification of Guaranteed Obligations, Etc.

 

 

 

 

 

 

2.7

Reinstatement

 

 

 

 

 

 

2.8

Deferral of Subrogation, Etc.

 

 

 

 

 

 

2.9

Election of Remedies

 

 

 

 

3.

DELIVERIES

 

 

 

 

4.

REPRESENTATIONS AND WARRANTIES

 

 

 

 

5.

COVENANTS

 

 

 

 

6.

FURTHER ASSURANCES

 

 

 

 

7.

PAYMENTS FREE AND CLEAR OF TAXES

 

 

 

 

8.

RIGHT OF SET-OFF

 

 

 

 

9.

SUBORDINATION OF INTERCOMPANY DEBT

 

 

 

 

10.

OTHER TERMS

 

 

 

 

 

10.1

Entire Agreement

 

 

 

 

 

 

10.2

Headings

 

 

 

 

 

 

10.3

Severability

 

 

 

 

 

 

10.4

Notices

 

 

i

--------------------------------------------------------------------------------


 

 

10.5

Successors and Assigns

 

 

 

 

 

 

10.6

No Waiver; Cumulative Remedies; Amendments

 

 

 

 

 

 

10.7

Termination

 

 

 

 

 

 

10.8

Counterparts; Effectiveness

 

 

 

 

 

 

10.9

Consent to Jurisdiction

 

 

 

 

 

 

10.10

Waiver of Jury Trial

 

 

 

 

 

 

10.11

Limitation

 

 

 

 

 

 

10.12

Intercreditor Arrangement

 

 

ii

--------------------------------------------------------------------------------


 

SUBSIDIARY GUARANTY

 

THIS SUBSIDIARY GUARANTY, dated as of November 1, 2005 (this “Guaranty”) by and
among PENHALL COMPANY, a California corporation, PENHALL INVESTMENTS, INC., a
California corporation, BOB MACK CO, INC., a California corporation, CAPITOL
DRILLING SUPPLIES, INC., an Indiana corporation, PENHALL LEASING, L.L.C., a
California single member limited liability company (collectively, the
“Guarantors”), and DEUTSCHE BANK TRUST COMPANY AMERICAS, a Delaware corporation,
as Agent (in such capacity, “Agent”) for itself and the lenders from time to
time party to the Credit Agreement as defined below (“Lenders”).

 

WHEREAS:

 

(A)          Pursuant to that certain Second Lien Term Loan Agreement dated as
of the date hereof (including all annexes, exhibits and schedules thereto, and
as from time to time amended, restated, supplemented or otherwise modified, the
“Credit Agreement”) by and among PENHALL INTERNATIONAL CORP., an Arizona
corporation (“Borrower”), the financial institutions party thereto from time to
time as Lenders, and Deutsche Bank Trust Company Americas as Agent and Deutsche
Bank Securities Inc. as Lead Arranger and Book Runner, pursuant to which, among
other things, Lenders have agreed to make a certain credit facility available to
Borrower upon the terms and subject to the conditions specified in the Credit
Agreement;

 

(B)          Borrower wishes to borrow certain Loans;

 

(C)          Guarantors will benefit from the making of the Loans as provided
for in the Credit Agreement; and

 

(D)          in order to induce Lenders to make the Loans as provided for in the
Credit Agreement, each Guarantor has agreed to guarantee payment of the
Obligations;

 

NOW, THEREFORE, in consideration of the premises and the covenants hereinafter
contained, and to induce Lenders to make the Loans to be made and incurred by
Lenders under the Credit Agreement, it is agreed as follows:

 


1.                                      DEFINITIONS


 

Capitalized terms used herein shall have the meanings assigned to them in the
Credit Agreement and Annex A thereto, unless otherwise defined herein.

 

References to this “Guaranty” shall mean this Guaranty, including all
amendments, modifications and supplements and any annexes, exhibits and
schedules to any of the foregoing, and shall refer to this Guaranty as the same
may be in effect at the time such reference becomes operative.

 

--------------------------------------------------------------------------------


 


2.                                      THE GUARANTY


 


2.1                               GUARANTY OF GUARANTEED OBLIGATIONS


 

Each Guarantor hereby, jointly and severally, absolutely, unconditionally and
irrevocably guarantees to Agent for the ratable benefit of the Lenders and their
respective successors, endorsees, transferees and assigns, the prompt payment
(whether at stated maturity, by acceleration or otherwise) and performance of
the Obligations (collectively, the “Guaranteed Obligations”).  Each Guarantor
agrees that this Guaranty is a guaranty of payment and performance and not of
collection, and that its obligations under this Guaranty shall be primary,
absolute and unconditional, irrespective of, and unaffected by:

 


(A)           THE GENUINENESS, VALIDITY, REGULARITY, ENFORCEABILITY OR ANY
FUTURE AMENDMENT OF, OR CHANGE IN, THIS GUARANTY, ANY OTHER LOAN DOCUMENT OR ANY
OTHER AGREEMENT, DOCUMENT OR INSTRUMENT TO WHICH ANY CREDIT PARTY IS OR MAY
BECOME A PARTY;


 


(B)           THE ABSENCE OF ANY ACTION TO ENFORCE THIS GUARANTY OR ANY OTHER
LOAN DOCUMENT OR THE WAIVER OR CONSENT BY AGENT AND/OR LENDERS WITH RESPECT TO
ANY OF THE PROVISIONS THEREOF;


 


(C)           THE EXISTENCE, VALUE OR CONDITION OF, OR FAILURE TO PERFECT
AGENT’S LIEN AGAINST, ANY COLLATERAL FOR THE GUARANTEED OBLIGATIONS OR ANY
ACTION, OR THE ABSENCE OF ANY ACTION, BY AGENT IN RESPECT THEREOF (INCLUDING,
WITHOUT LIMITATION, THE RELEASE OF ANY SUCH SECURITY);


 


(D)           THE INSOLVENCY OF ANY CREDIT PARTY; OR


 


(E)           ANY OTHER ACTION OR CIRCUMSTANCES WHICH MIGHT OTHERWISE CONSTITUTE
A LEGAL OR EQUITABLE DISCHARGE OR DEFENSE OF A SURETY OR GUARANTOR,


 

it being agreed by each Guarantor that its obligations under this Guaranty shall
not be discharged until the payment in full in cash of the Obligations.  Each
Guarantor shall be regarded, and shall be in the same position, as principal
debtor with respect to the Guaranteed Obligations.  Each Guarantor agrees that
any notice or directive given at any time to Agent which is inconsistent with
the waiver in the immediately preceding sentence shall be null and void and may
be ignored by Agent and Lenders and, in addition, may not be pleaded or
introduced as evidence in any litigation relating to this Guaranty for the
reason that such pleading or introduction would be at variance with the written
terms of this Guaranty, unless Agent and Lenders have specifically agreed
otherwise in writing.  It is agreed among Guarantors, Agent and Lenders that the
foregoing waivers are of the essence of the transaction contemplated by the Loan
Documents and that, but for this Guaranty and such waivers, Agent and Lenders
would decline to enter into the Credit Agreement.

 


2.2                               DEMAND BY AGENT OR LENDERS


 

In addition to the terms of the Guaranty set forth in Section 2.1 hereof, and in
no manner imposing any limitation on such terms, it is expressly understood and
agreed that, if, at

 

2

--------------------------------------------------------------------------------


 

any time, the outstanding principal amount of the Guaranteed Obligations under
the Credit Agreement (including all accrued interest thereon) is declared to be
immediately due and payable, then Guarantors shall without demand, pay to the
holders of the Guaranteed Obligations the entire outstanding Guaranteed
Obligations due and owing to such holders.  Payment by the Guarantors shall be
made to Agent in immediately available funds to an account, designated by Agent
or at the address set forth herein for the giving of notice to Agent or at any
other address that may be specified in writing from time to time by Agent, and
shall be credited and applied to the Guaranteed Obligations.

 


2.3                               ENFORCEMENT OF GUARANTY


 

In no event shall Agent have any obligation (although it is entitled, at its
option) to proceed against the Borrower or any other Credit Party or any
Collateral pledged to secure Guaranteed Obligations before seeking satisfaction
from Guarantors, and Agent may proceed, prior or subsequent to, or
simultaneously with, the enforcement of Agent’s rights hereunder, subject to the
terms of the Intercreditor Agreement, to exercise any right or remedy which it
may have against any Collateral, as a result of any Lien it may have as security
for all or any portion of the Guaranteed Obligations.

 


2.4                               WAIVER


 

In addition to the waivers contained in Section 2.1 hereof, each Guarantor
waives and agrees that it shall not at any time insist upon, plead or in any
manner whatsoever claim or take the benefit or advantage of, any appraisal,
valuation, stay, extension, marshaling of assets or redemption laws, or
exemption, whether now or at any time hereafter in force, which may delay,
prevent or otherwise affect the performance by each Guarantor of its Guaranteed
Obligations under, or the enforcement by Agent or Lenders of, this Guaranty. 
Each Guarantor hereby waives diligence, presentment and demand (whether for
non-payment or protest or of acceptance, maturity, extension of time, change in
nature or form of the Guaranteed Obligations, acceptance of further security,
release of further security, composition or agreement arrived at as to the
amount of, or the terms of, the Guaranteed Obligations, notice of adverse change
in the Borrower’s financial condition or any other fact which might increase the
risk to Guarantors) with respect to any of the Guaranteed Obligations or all
other demands whatsoever and, to the fullest extent permitted by law, waives the
benefit of all provisions of law which are or might be in conflict with the
terms of this Guaranty.  Each Guarantor represents, warrants and agrees that, as
of the date of this Guaranty, its obligations under this Guaranty are not
subject to any offsets or defenses against Agent or Lenders or any Credit Party
of any kind.  Each Guarantor further agrees that its obligations under this
Guaranty shall not be subject to any counterclaims, offsets or defenses against
Agent or any Lender or against any Credit Party of any kind which may arise in
the future, except as may be provided or permitted by the Credit Agreement.

 


2.5                               BENEFIT OF GUARANTY


 

The provisions of this Guaranty are for the benefit of Agent and Lenders and
their respective successors, transferees, endorsees and assigns, and nothing
herein contained shall impair, as between any Credit Party and Agent or Lenders,
the obligations of any Credit Party under the Loan Documents.  In the event all
or any part of the Guaranteed Obligations are transferred,

 

3

--------------------------------------------------------------------------------


 

indorsed or assigned by Agent or any Lender to any Person or Persons, any
reference to “Agent” or “Lender” herein shall be deemed to refer equally to such
Person or Persons.

 


2.6                               MODIFICATION OF GUARANTEED OBLIGATIONS, ETC


 

Each Guarantor hereby acknowledges and agrees that Agent and Lenders may at any
time or from time to time, with or without the consent of, or notice to
Guarantors:

 


(A)           CHANGE OR EXTEND THE MANNER, PLACE OR TERMS OF PAYMENT OF, OR
RENEW OR ALTER ALL OR ANY PORTION OF, THE GUARANTEED OBLIGATIONS;


 


(B)           TAKE ANY ACTION UNDER OR IN RESPECT OF THE LOAN DOCUMENTS IN THE
EXERCISE OF ANY REMEDY, POWER OR PRIVILEGE CONTAINED THEREIN OR AVAILABLE TO IT
AT LAW, EQUITY OR OTHERWISE, OR WAIVE OR REFRAIN FROM EXERCISING ANY SUCH
REMEDIES, POWERS OR PRIVILEGES;


 


(C)           AMEND OR MODIFY, IN ANY MANNER WHATSOEVER, THE LOAN DOCUMENTS;


 


(D)           EXTEND OR WAIVE THE TIME FOR ANY CREDIT PARTY’S PERFORMANCE OF, OR
COMPLIANCE WITH, ANY TERM, COVENANT OR AGREEMENT ON ITS PART TO BE PERFORMED OR
OBSERVED UNDER THE LOAN DOCUMENTS, OR WAIVE SUCH PERFORMANCE OR COMPLIANCE OR
CONSENT TO A FAILURE OF, OR DEPARTURE FROM, SUCH PERFORMANCE OR COMPLIANCE;


 


(E)           SUBJECT TO THE INTERCREDITOR AGREEMENT, TAKE AND HOLD COLLATERAL
FOR THE PAYMENT OF THE GUARANTEED OBLIGATIONS GUARANTEED HEREBY OR SELL,
EXCHANGE, RELEASE, DISPOSE OF, OR OTHERWISE DEAL WITH, ANY PROPERTY PLEDGED,
MORTGAGED OR CONVEYED, OR IN WHICH AGENT OR LENDERS HAVE BEEN GRANTED A LIEN, TO
SECURE ANY OBLIGATIONS;


 


(F)            RELEASE ANYONE WHO MAY BE LIABLE IN ANY MANNER FOR THE PAYMENT OF
ANY AMOUNTS OWED BY GUARANTORS OR ANY CREDIT PARTY TO AGENT OR ANY LENDER;


 


(G)           MODIFY OR TERMINATE THE TERMS OF ANY INTERCREDITOR OR
SUBORDINATION AGREEMENT PURSUANT TO WHICH CLAIMS OF OTHER CREDITORS OF
GUARANTORS OR ANY CREDIT PARTY ARE SUBORDINATED TO THE CLAIMS OF AGENT AND
LENDERS; AND/OR


 


(H)           APPLY ANY SUMS BY WHOMEVER PAID OR HOWEVER REALIZED TO ANY AMOUNTS
OWING BY GUARANTORS OR ANY CREDIT PARTY TO AGENT OR ANY LENDER IN SUCH MANNER AS
AGENT OR ANY LENDER SHALL DETERMINE IN ITS DISCRETION,


 

and Agent and Lenders shall not incur any liability to Guarantors as a result
thereof, and no such action shall impair or release the Guaranteed Obligations
of Guarantors under this Guaranty.

 


2.7                               REINSTATEMENT


 

This Guaranty shall remain in full force and effect and continue to be effective
should any petition be filed by or against any Credit Party or Guarantor for
liquidation or reorganization, should any Credit Party or Guarantor become
insolvent or make an assignment for the benefit of creditors or should a
receiver or trustee be appointed for all or any significant part of such Credit
Party’s or Guarantor’s assets, and shall continue to be effective or be
reinstated, as

 

4

--------------------------------------------------------------------------------


 

the case may be, if at any time payment and performance of the Guaranteed
Obligations, or any part thereof, is, pursuant to applicable law, rescinded or
reduced in amount, or must otherwise be restored or returned by Agent or any
Lender, whether as a “voidable preference”, “fraudulent conveyance”, or
otherwise, all as though such payment or performance had not been made.  In the
event that any payment, or any part thereof, is rescinded, reduced, restored or
returned, the Guaranteed Obligations shall be reinstated and deemed reduced only
by such amount paid and not so rescinded, reduced, restored or returned.

 


2.8                               DEFERRAL OF SUBROGATION, ETC.


 

Notwithstanding anything to the contrary in this Guaranty, or in any other Loan
Document, each Guarantor hereby:

 


(A)           EXPRESSLY AND IRREVOCABLY WAIVES, ON BEHALF OF ITSELF AND ITS
SUCCESSORS AND ASSIGNS (INCLUDING ANY SURETY) UNTIL THE MATURITY DATE OR THE
PAYMENT IN FULL OF THE OBLIGATIONS, ANY AND ALL RIGHTS AT LAW OR IN EQUITY TO
SUBROGATION, TO REIMBURSEMENT, TO EXONERATION, TO CONTRIBUTION, TO
INDEMNIFICATION, TO SET OFF OR TO ANY OTHER RIGHTS THAT COULD ACCRUE TO A SURETY
AGAINST A PRINCIPAL, TO EACH GUARANTOR AGAINST A PRINCIPAL, TO EACH GUARANTOR
AGAINST A MAKER OR OBLIGOR, TO AN ACCOMMODATION PARTY AGAINST THE PARTY
ACCOMMODATED, TO A HOLDER OR TRANSFEREE AGAINST A MAKER, OR TO THE HOLDER OF ANY
CLAIM AGAINST ANY PERSON, AND WHICH ANY GUARANTOR MAY HAVE OR HEREAFTER ACQUIRE
AGAINST ANY CREDIT PARTY IN CONNECTION WITH OR AS A RESULT OF SUCH GUARANTOR’S
EXECUTION, DELIVERY AND/OR PERFORMANCE OF THIS GUARANTY, OR ANY OTHER DOCUMENTS
RELATING TO THE OBLIGATIONS TO WHICH ANY GUARANTOR IS A PARTY OR OTHERWISE; AND


 


(B)           ACKNOWLEDGES AND AGREES THAT THIS WAIVER IS INTENDED TO BENEFIT
AGENT AND LENDERS AND SHALL NOT LIMIT OR OTHERWISE EFFECT EACH GUARANTOR’S
LIABILITY HEREUNDER OR THE ENFORCEABILITY OF THIS GUARANTY, AND THAT AGENT,
LENDERS AND THEIR RESPECTIVE SUCCESSORS AND ASSIGNS ARE INTENDED THIRD PARTY
BENEFICIARIES OF THE WAIVERS AND AGREEMENTS SET FORTH IN THIS SECTION 2.8 AND
THEIR RIGHTS UNDER THIS SECTION 2.8 SHALL SURVIVE PAYMENT IN FULL OF THE
GUARANTEED OBLIGATIONS.  THE FOREGOING WAIVER SHALL NOT BE DEEMED TO LIMIT OR
PROHIBIT THE PAYMENT OF INDEBTEDNESS OR OTHER OBLIGATIONS OF GUARANTORS TO ANY
CREDIT PARTY OR OTHER PERSON WHICH IS INCURRED IN THE ORDINARY COURSE OF
BUSINESS AND WHICH IS OTHERWISE PERMITTED UNDER THE CREDIT AGREEMENT OR THIS
GUARANTY.


 


2.9                               ELECTION OF REMEDIES


 

Subject to the Intercreditor Agreement, if Agent may, under applicable law,
proceed to realize benefits under any of the Loan Documents giving Agent or
Lenders a Lien upon any Collateral owned by any Credit Party, either by judicial
foreclosure or by non-judicial sale or enforcement, Agent may, at its sole
option, determine which of such remedies or rights it may pursue without
affecting any of such rights and remedies under this Guaranty.  If, in the
exercise of any of its rights and remedies, Agent shall forfeit any of its
rights or remedies, including its right to enter a deficiency judgment against
any Credit Party, whether because of any applicable laws pertaining to “election
of remedies” or the like, each Guarantor hereby consents to such action by Agent
and waives any claim based upon such action, even if such action by Agent shall
result in a full or partial loss of any rights of subrogation which such
Guarantor might otherwise

 

5

--------------------------------------------------------------------------------


 

have had but for such action by Agent.  Any election of remedies which results
in the denial or impairment of the right of Agent to seek a deficiency judgment
against any Credit Party shall not impair any Guarantor’s obligation to pay the
full amount of the Guaranteed Obligations.  In the event Agent shall bid at any
foreclosure or trustee’s sale or at any private sale permitted by law or the
Loan Documents, Agent may bid all or less than the amount of the Guaranteed
Obligations and the amount of such bid need not be paid by Agent but shall be
credited against the Guaranteed Obligations.  The amount of the successful bid
at any such sale shall be conclusively deemed to be the fair market value of the
collateral and the difference between such bid amount and the remaining balance
of the Guaranteed Obligations shall be conclusively deemed to be the amount of
the Guaranteed Obligations guaranteed under this Guaranty, notwithstanding that
any present or future law or court decision or ruling may have the effect of
reducing the amount of any deficiency claim to which Agent and Lenders might
otherwise be entitled but for such bidding at any such sale.

 


3.                                      DELIVERIES


 

In a form satisfactory to Agent, each Guarantor shall deliver to Agent (with
sufficient copies for each Lender), concurrently with the execution of this
Guaranty and the Credit Agreement, the Loan Documents and other instruments,
certificates and documents as are required to be delivered by each Guarantor to
Agent under the Credit Agreement, to the extent not otherwise delivered
thereunder.

 


4.                                      REPRESENTATIONS AND WARRANTIES


 

To induce Lenders to make the Loans under the Credit Agreement, each Guarantor
makes and agrees to comply with the representations and warranties as to such
Guarantor contained in the Credit Agreement, each of which is incorporated
herein by reference, and all of which shall be deemed to be made on the date of
each borrowing by the Borrower under the Credit Agreement on and as of the date
of such borrowing as though made hereunder on and as of such date.

 


5.                                      COVENANTS


 

Each Guarantor covenants and agrees that, so long as any part of the Guaranteed
Obligations shall remain unpaid, such Guarantor will perform and observe, and
cause each of its Subsidiaries to perform and observe, all of the terms,
covenants and agreements set forth in the Loan Documents on its or their part to
be performed or observed or that the Borrower has agreed to cause such Guarantor
or such Subsidiaries to perform or observe.

 


6.                                      FURTHER ASSURANCES


 

Each Guarantor agrees, upon the written request of Agent or any Lender, to
execute and deliver to Agent or such Lender, from time to time, any additional
instruments or documents reasonably considered necessary by Agent or such Lender
to cause this Guaranty to be, become or remain valid and effective in accordance
with its terms.

 

6

--------------------------------------------------------------------------------


 


7.                                      PAYMENTS FREE AND CLEAR OF TAXES


 

Any and all payments by any Guarantor under this Guaranty or any other Loan
Document shall be made, in accordance with the terms of the Credit Agreement,
free and clear of and without deduction for any and all present or future Taxes.

 


8.                                      RIGHT OF SET-OFF


 

Subject to the Intercreditor Agreement, upon (a) the occurrence and during the
continuance of any Event of Default and (b) the occurrence of an acceleration
pursuant to the provisions of Section 6.2, Agent and each Lender and each of
their respective Affiliates is hereby authorized at any time and from time to
time, to the fullest extent permitted by law, to set off and apply any and all
deposits (general or special, time or demand, provisional or final) at any time
held and other indebtedness at any time owing by Agent, such Lender or such
Affiliate to or for the credit or the account of any Guarantor against any and
all of the Obligations of such Guarantor now or hereafter existing under the
Loan Documents, irrespective of whether Agent or such Lender shall have made any
demand under this Guaranty or any other Loan Document and although such
Obligations may be unmatured.  Agent and each Lender agrees promptly to notify
such Guarantor after any such set-off and application; provided, however, that
the failure to give such notice shall not affect the validity of such set-off
and application.  The rights of Agent and each Lender and their respective
Affiliates under this Section are in addition to other rights and remedies
(including, without limitation, other rights of set-off) that Agent, such Lender
and their respective Affiliates may have.

 


9.                                      SUBORDINATION OF INTERCOMPANY DEBT


 

Each Guarantor hereby consents to the subordination provisions of Intercompany
Debt provided in Section 9.22 of the Credit Agreement.

 


10.                               OTHER TERMS


 


10.1        ENTIRE AGREEMENT


 

This Guaranty, the Credit Agreement, the Notes and the other Loan Documents
embody the entire agreement among the parties hereto and supersede all prior
commitments, agreements, representations, and understandings, whether oral or
written, relating to the subject matter hereof, and may not be contradicted or
varied by evidence of prior, contemporaneous, or subsequent oral agreements or
discussions of the parties hereto.

 


10.2        HEADINGS


 

Section and subsection headings are included herein for convenience of reference
only and shall not constitute a part of this Guaranty for any other purposes or
be given substantive effect.

 

7

--------------------------------------------------------------------------------


 


10.3        SEVERABILITY


 

The invalidity, illegality, or unenforceability in any jurisdiction of any
provision of this Guaranty shall not affect or impair the remaining provisions
of this Guaranty.

 


10.4        NOTICES


 

Any notice or other communication required shall be in writing addressed to the
respective party as set forth below and may be personally served, telecopied,
sent by overnight courier service or U.S. mail and shall be deemed to have been
given:  (a) if delivered in person, when delivered; (b) if delivered by fax, on
the date of transmission if transmitted on a Business Day before 4:00 p.m. New
York Time; (c) if delivered by overnight courier, one (1) Business Day after
delivery to the courier properly addressed; or (d) if delivered by U.S. mail,
four (4) Business Days after deposit with postage prepaid and properly
addressed.

 

Notices shall be addressed as follows:

 


(A)           IF TO AGENT, AT:


 

Deutsche Bank Trust Company Americas
Global Credit Products
Leveraged Loan Portfolio

60 Wall Street, NYC60-1104

New York, NY 10005-2858
Attention:  Omayra Laucella
Telephone No.:  (212) 250-6106
Telecopier No.:  (212) 797-5690

 

with copies to:

 

Cahill Gordon & Reindel LLP
80 Pine St.
New York, NY  10005
Attention:  William M. Hartnett, Esq.
Facsimile:  (212) 269-5420
Telephone No.:  (212) 701-3847

 


(B)           IF TO ANY LENDER, AT THE ADDRESS OF SUCH LENDER SPECIFIED IN THE
CREDIT AGREEMENT;


 


(C)           IF TO ANY GUARANTOR AT:


 


C/O PENHALL COMPANY


1801 W. PENHALL WAY


ANAHEIM, CALIFORNIA 92801


ATTENTION:  CHIEF FINANCIAL OFFICER


 


8

--------------------------------------------------------------------------------



 

Telephone No.:  (714) 578-3211
Telecopier No.:  (714) 778-5638

 


10.5        SUCCESSORS AND ASSIGNS


 

This Guaranty and all obligations of each Guarantor hereunder shall be binding
upon the successors and assigns of each Guarantor (including a
debtor-in-possession on behalf of each Guarantor) and shall, together with the
rights and remedies of Agent, for itself and for the benefit of Lenders,
hereunder, inure to the benefit of Agent and Lenders, all future holders of any
instrument evidencing any of the Obligations and their respective successors and
assigns.  No sales of participations, other sales, assignments, transfers or
other dispositions of any agreement governing or instrument evidencing the
Obligations or any portion thereof or interest therein shall in any manner
affect the rights of Agent and Lenders hereunder.  Each Guarantor may not
assign, sell, hypothecate or otherwise transfer any interest in or obligation
under this Guaranty.

 


10.6        NO WAIVER; CUMULATIVE REMEDIES; AMENDMENTS


 

Neither Agent nor any Lender shall by any act, delay, omission or otherwise be
deemed to have waived any of its rights or remedies hereunder, and no waiver
shall be valid unless in writing, signed by Agent and then only to the extent
therein set forth.  A waiver by Agent, for itself and the ratable benefit of
Lenders, of any right or remedy hereunder on any one occasion shall not be
construed as a bar to any right or remedy which Agent would otherwise have had
on any future occasion.  No failure to exercise nor any delay in exercising, on
the part of Agent or any Lender, any right, power or privilege hereunder, shall
operate as a waiver thereof, nor shall any single or partial exercise of any
right, power or privilege hereunder preclude any other or future exercise
thereof or the exercise of any other right, power or privilege.  The rights and
remedies hereunder provided are cumulative and may be exercised singly or
concurrently, and are not exclusive of any rights and remedies provided by law. 
None of the terms or provisions of this Guaranty may be waived, altered,
modified, supplemented or amended except by an instrument in writing, duly
executed by Agent and each Guarantor.

 


10.7        TERMINATION


 

This Guaranty is a continuing guaranty and shall remain in full force and effect
until the payment in full in cash of the Obligations.  Upon the earlier of the
Maturity Date and the payment in full of the Obligations, Agent shall deliver to
Guarantors such documents as Guarantors may reasonably request to evidence such
termination.

 


10.8        COUNTERPARTS; EFFECTIVENESS


 

This Guaranty and any amendments, waivers, consents or supplements may be
executed in any number of counterparts and by different parties hereto in
separate counterparts, each of which when so executed and delivered shall be
deemed an original, but all of which counterparts together shall constitute but
one in the same instrument.  This Guaranty shall become effective upon the
execution of a counterpart hereof by each of the parties hereto.

 

9

--------------------------------------------------------------------------------


 


10.9        CONSENT TO JURISDICTION


 


(A)           THIS GUARANTY AND THE OBLIGATIONS ARISING HEREUNDER SHALL BE
GOVERNED BY AND SHALL BE CONSTRUED AND ENFORCED IN ACCORDANCE WITH THE
INTERNATIONAL LAWS OF THE STATE OF NEW YORK WITHOUT REGARD TO CONFLICTS OF LAW
PRINCIPLES WHICH SHALL BE DEEMED NOT TO INCLUDE SECTION 5-1401 OF THE NEW YORK
GENERAL OBLIGATIONS LAW.


 


(B)           EACH GUARANTOR HEREBY CONSENTS TO THE JURISDICTION OF ANY STATE OR
FEDERAL COURT LOCATED WITHIN NEW YORK COUNTY, STATE OF NEW YORK AND IRREVOCABLY
AGREES THAT, SUBJECT TO AGENT’S ELECTION, ALL ACTIONS OR PROCEEDINGS ARISING OUT
OF OR RELATING TO THIS GUARANTY OR ANY OF THE OTHER LOAN DOCUMENTS SHALL BE
LITIGATED IN SUCH COURTS.  EACH GUARANTOR EXPRESSLY SUBMITS AND CONSENTS TO THE
JURISDICTION OF THE AFORESAID COURTS AND WAIVE ANY DEFENSE OF FORUM NON
CONVENIENS.  EACH GUARANTOR HEREBY WAIVES PERSONAL SERVICE OF ANY AND ALL
PROCESS AND AGREES THAT ALL SUCH SERVICE OF PROCESS MAY BE MADE UPON EACH
GUARANTOR BY CERTIFIED OR REGISTERED MAIL, RETURN RECEIPT REQUESTED, ADDRESSED
TO SUCH GUARANTOR, AT THE ADDRESS SET FORTH IN THIS AGREEMENT AND SERVICE SO
MADE SHALL BE COMPLETE TEN (10) DAYS AFTER THE SAME HAS BEEN POSTED.  IN ANY
LITIGATION, TRIAL, ARBITRATION OR OTHER DISPUTE RESOLUTION PROCEEDING RELATING
TO THIS AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS, ALL DIRECTORS, OFFICERS,
EMPLOYEES AND AGENTS OF SUCH GUARANTOR OR ANY OF ITS AFFILIATES SHALL BE DEEMED
TO BE EMPLOYEES OR MANAGING AGENTS OF SUCH GUARANTOR FOR PURPOSES OF ALL
APPLICABLE LAW OR COURT RULES REGARDING THE PRODUCTION OF WITNESSES BY NOTICE
FOR TESTIMONY (WHETHER IN A DEPOSITION, AT TRIAL OR OTHERWISE).  EACH GUARANTOR
AGREES THAT AGENT’S OR ANY LENDER’S COUNSEL IN ANY SUCH DISPUTE RESOLUTION
PROCEEDING MAY EXAMINE ANY OF THESE INDIVIDUALS AS IF UNDER CROSS-EXAMINATION
AND THAT ANY DISCOVERY DEPOSITION OF ANY OF THEM MAY BE USED IN THAT PROCEEDING
AS IF IT WERE AN EVIDENCE DEPOSITION.  EACH GUARANTOR IN ANY EVENT WILL USE ALL
COMMERCIALLY REASONABLE EFFORTS TO PRODUCE IN ANY SUCH DISPUTE RESOLUTION
PROCEEDING, AT THE TIME AND IN THE MANNER REQUESTED BY AGENT OR ANY LENDER, ALL
PERSONS, DOCUMENTS (WHETHER IN TANGIBLE, ELECTRONIC OR OTHER FORM) OR OTHER
THINGS UNDER THEIR CONTROL AND RELATING TO THE DISPUTE.


 


10.10      WAIVER OF JURY TRIAL


 

EACH GUARANTOR HEREBY WAIVES ITS RIGHT TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF
ACTION BASED UPON OR ARISING OUT OF THIS GUARANTY AND THE OTHER LOAN DOCUMENTS. 
EACH GUARANTOR ACKNOWLEDGES THAT THIS WAIVER IS A MATERIAL INDUCEMENT TO ENTER

 

10

--------------------------------------------------------------------------------


 

INTO A BUSINESS RELATIONSHIP, THAT AGENT HAS RELIED ON THE WAIVER IN ENTERING
INTO THIS GUARANTY AND THE OTHER LOAN DOCUMENTS AND WILL CONTINUE TO RELY ON THE
WAIVER IN THEIR RELATED FUTURE DEALINGS.  EACH GUARANTOR WARRANTS AND REPRESENTS
THAT SUCH GUARANTOR HAS HAD THE OPPORTUNITY OF REVIEWING THIS JURY WAIVER WITH
LEGAL COUNSEL, AND THAT SUCH GUARANTOR KNOWINGLY AND VOLUNTARILY WAIVES ITS JURY
TRIAL RIGHTS.

 


10.11      LIMITATION


 

Notwithstanding any provision herein contained to the contrary, Guarantors’
liability under this Guaranty shall be limited to an amount not to exceed as of
any date of determination the amount that could be claimed by Agent and Lenders
from Guarantors under this Guaranty without rendering such claim voidable or
avoidable under Section 548 of Chapter 11 of the Bankruptcy Code or under any
applicable state Uniform Fraudulent Transfer Act, Uniform Fraudulent Conveyance
Act or similar statute or common law.

 


10.12      INTERCREDITOR ARRANGEMENT


 

Notwithstanding anything herein to the contrary, each Guarantor acknowledges
that the lien and security interest granted to the Agent pursuant to the
Collateral Documents and the exercise of any right or remedy by the Agent
thereunder are subject to the provisions of the Intercreditor Agreement.  In the
event of any conflict between the terms of the Intercreditor Agreement and the
terms of the Loan Documents, the terms of the Intercreditor Agreement shall
govern and control

 

[SIGNATURE PAGE FOLLOWS]

 

11

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed and delivered this Guaranty
as of the date first above written.

 

 

PENHALL COMPANY,

 

as Guarantor

 

 

 

 

 

By:

/s/ Jeffrey E. Platt

 

 

Name: Jeffrey E. Platt

 

 

Title: Vice President

 

 

 

 

 

PENHALL INVESTMENTS, INC.,

 

as Guarantor

 

 

 

 

 

By:

/s/ Jeffrey E. Platt

 

 

Name: Jeffrey E. Platt

 

 

Title: Vice President

 

 

 

 

 

BOB MACK COMPANY,

 

as Guarantor

 

 

 

 

 

By:

/s/ Jeffrey E. Platt

 

 

Name: Jeffrey E. Platt

 

 

Title: Vice President

 

 

 

 

 

CAPITOL DRILLING SUPPLIES, INC.,

 

as Guarantor

 

 

 

 

 

By:

/s/ Jeffrey E. Platt

 

 

Name: Jeffrey E. Platt

 

 

Title: Vice President

 

 

 

 

 

PENHALL LEASING,

 

as Guarantor

 

 

 

 

 

By:

/s/ Jeffrey E. Platt

 

 

Name: Jeffrey E. Platt

 

 

Title: Vice President

 

[SIGNATURE PAGE TO PENHALL GUARANTY]

 

--------------------------------------------------------------------------------


 

 

DEUTSCHE BANK TRUST COMPANY AMERICAS,

 

as Agent

 

 

 

 

 

By:

/s/ Omayra Laucella

 

 

Name: Omayra Laucella

 

 

Title: Vice President

 

 

 

 

 

By:

/s/ Evelyn Lazala

 

 

Name: Evelyn Lazala

 

 

Title: Vice President

 

2

--------------------------------------------------------------------------------